UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7129


EARL WEBSTER COX,

                 Petitioner – Appellant,

          v.

CHARLES RATLEDGE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-hc-02102-H)


Submitted:   November 12, 2014               Decided:    January 16, 2015


Before KEENAN    and   DIAZ,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Earl Webster Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Earl   Webster    Cox,   a       federal   prisoner,    appeals     the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.       We   have   reviewed      the   record    and   find    no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.          Cox v. Ratledge, No. 5:14-hc-02102-H

(E.D.N.C.   July   21,    2014).      We      dispense   with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                         2